UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 12, 2010 Watts Water Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-11499 04-2916536 (State or other juris- diction of incorporation (Commission File Number) (IRS Employer Identification No.) 815 Chestnut Street, North Andover, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(978) 688-1811 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The 2010 Annual Meeting of Stockholders (the “2010 Annual Meeting”) of Watts Water Technologies, Inc. (the “Company”) was held on Wednesday, May 12, 2010. The results of the voting on the proposals considered at the 2010 Annual Meeting were as follows: 1.Election of Directors Each of the following eight persons was elected as a Director of the Company for a term expiring at the Company's 2011 Annual Meeting of Stockholders and until such Director's successor is duly elected and qualified. The voting results were as follows: Director VotesFor VotesWithheld BrokerNon-Votes Robert L. Ayers Kennett F. Burnes Richard J. Cathcart Ralph E. Jackson, Jr. Kenneth J. McAvoy John K. McGillicuddy Gordon W. Moran Patrick S. O’Keefe 2.Ratification of Independent Registered Public Accounting Firm The votes regarding the ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 were as follows: Number of votes cast for the proposal: Number of votes cast against the proposal: Number of abstentions: Item 8.01.Other Events. On May 12, 2010, the Board of Directors of the Company appointed John K. McGillicuddy as the new Chairman of the Board, replacing Gordon W. Moran who had previously served as Chairman of the Board since 2002. Pursuant to Section 17 of Article II of the Company’s By-Laws, the Board of Directors appointed Timothy P. Horne as a Director Emeritus of the Company effective upon his retirement from the Board of Directors at the 2010 Annual Meeting held on May 12, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 14, 2010 WATTS WATER TECHNOLOGIES, INC. By: /s/ Kenneth R. Lepage Kenneth R. Lepage General Counsel
